UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7567



JAMES WILLIAM BERRY, SR.,

                                               Plaintiff - Appellant,

          versus


THOMAS MCBRIDE, Warden, “Newly Appointed”;
JAMES RUBENSTEIN, Commissioner of Corrections;
MICHAEL COLEMAN, Deputy Warden; BETTY SLAYTON,
Magistrate of M.O.C.C.; CARL SHELLINGS, Unit
Manager;   WILLIAM   KINCAID,  Unit   Manager;
PETRISHA HENDSHEW, Postal Sup.; BRIAN STUMP,
Correctional Officer; CORRECTIONAL MEDICAL
SERVICES,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CA-02-856)


Submitted: January 29, 2004                 Decided:    February 6, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


James William Berry, Sr., Appellant Pro Se.             Charles Patrick
Houdyschell,   Jr.,  WEST   VIRGINIA  DIVISION         OF   CORRECTIONS,
Charleston, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          James W. Berry, Sr., seeks to appeal from the district

court’s order adopting the magistrate judge’s recommendation and

(1) denying Berry’s motion for a temporary restraining order or a

preliminary injunction, (2) granting the motion to dismiss filed by

Correctional   Medical   Services,   and   (3)   granting   in   part   the

remaining Defendants’ motion to dismiss. The district court denied

the motion to dismiss this 42 U.S.C. § 1983 (2000) action as to

Berry’s discrimination, retaliation, and Eighth Amendment claims.

We affirm in part and dismiss in part.

          This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000).      Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). Except

to the extent that Berry appeals from the denial of his motion for

a preliminary injunction, the order Berry seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we dismiss this portion of the appeal for lack

of jurisdiction.

          With respect to the appeal from the district court’s

denial of Berry’s motion for a preliminary injunction, we have

reviewed the record and find no reversible error.       Accordingly, we

affirm this portion of the appeal for the reasons stated by the

district court.    See Berry v. McBride, No. CA-02-856 (S.D.W. Va.

Sept. 25, 2003).   We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                              - 4 -